Exhibit 10.2

May 23, 2011

Graco Inc.

88 11th Avenue NE

Minneapolis, Minnesota 55413

 

  Re:    Amendment No. 1 to Note Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Agreement, dated as of March 11, 2011
(the “Note Agreement”), between Graco Inc., a Minnesota corporation (the
“Company”), on the one hand, and The Prudential Insurance Company of America,
Gibraltar Life Insurance Co., Ltd., The Prudential Life Insurance Company, Ltd.,
Forethought Life Insurance Company, RGA Reinsurance Company, MTL Insurance
Company and Zurich American Insurance Company, on the other hand. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Note Agreement.

The Company has requested certain amendments to the Note Agreement set forth
below. Subject to the terms and conditions hereof, the undersigned holders of
the Notes are willing to agree to such request. Accordingly, and in accordance
with the provisions of paragraph 11C of the Note Agreement, the parties hereto
agree as follows:

SECTION 1. Amendments to the Note Agreement. Effective upon the Effective Date
(as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:

1.1.      The reference to “90” in clause (ii) of paragraph 5A of the Note
Agreement is amended to be “75”.

1.2.      Paragraph 5M of the Note Agreement is added to the Note Agreement to
read as follows:

“5M.   Pledge Agreements.    The Company covenants that if at any time the
Company or any Domestic Subsidiary owning stock or Ownership Interests of a
Material Foreign Subsidiary is required to secure the obligations under a
Primary Credit Facility with a security interest in such stock or Ownership
Interest of such Material Foreign Subsidiary, the Company will promptly execute,
or cause such Domestic Subsidiary owning such stock or Ownership Interests of a
Material Foreign Subsidiary to promptly execute, a pledge agreement to pledge to
the Collateral Agent for the benefit of the holders of the Notes and other
secured parties pursuant to the Intercreditor Agreement with respect to the
lesser of (i) 65% of the outstanding stock or other Ownership Interests of a
Material Foreign Subsidiary, or (ii) all of the stock or other Ownership
Interests of such Material



--------------------------------------------------------------------------------

Exhibit 10.2

 

Foreign Subsidiary owned by the Company or such Domestic Subsidiary at any time.
The Company further agrees to deliver to the Collateral Agent all such pledge
agreements, to the extent necessary to grant the Collateral Agent a security
interest in 65% of the outstanding stock or other Ownership Interests of each
first-tier Material Foreign Subsidiary, together (to the extent available and
applicable) with appropriate corporate resolutions and other documentation
(including the certificates representing the stock or Ownership Interests of
such Material Foreign Subsidiary subject to such pledge, executed assignments
separate from the certificates (stock powers) for such certificates with respect
to any Material Foreign Subsidiary thereto executed in blank, such other
documents as shall be reasonably requested to perfect the Lien of such pledge,
and, if the lenders under a Primary Credit Facility have received similar legal
opinions, opinions of counsel addressed to the holders of the Notes), in each
case in form and substance reasonably satisfactory to the Required Holder(s),
and in a manner that the Required Holder(s) shall be reasonably satisfied that
the Collateral Agent has a first priority perfected pledge of or charge over the
Ownership Interest pledged pursuant to such pledge agreements.”

1.3.      Paragraph 6A of the Note Agreement is amended in its entirety to read
as follows:

“6A.    Financial Covenants.

   6A(1). Cash Flow Leverage Ratio.    The Company will not permit the Cash Flow
Leverage Ratio, as of the end of any fiscal quarter of the Company, to exceed
3.25 to 1.00; provided, however, that, in connection with any Permitted
Acquisition for which the purchase consideration equals or exceeds $200,000,000
(including the Finishing Group Acquisition), the maximum Cash Flow Leverage
Ratio, with prior notice to the holders of the Notes, shall increase to 3.75 to
1.00 for the four fiscal quarter period beginning with the quarter in which such
Permitted Acquisition occurs, so long as (i) the Company is in pro forma
compliance herewith at such 3.75 to 1.00 level before and after giving effect to
such Permitted Acquisition and (ii) after any such Permitted Acquisition that
results in an increase to the 3.75 to 1.00 level, the Cash Flow Leverage Ratio
permitted under this paragraph 6A(1) shall decrease to 3.25 to 1.00 for at least
one fiscal quarter before becoming eligible to again increase to 3.75 to 1.00
for a new period of four consecutive fiscal quarters (with the understanding
that any Permitted Acquisition occurring during such fiscal quarter would be
required to comply with the 3.25 to 1.00 ratio).

   6A(2). Interest Coverage Ratio.    The Company will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter to be less than 3.00 to 1.00; provided, however,
that, in connection with any Permitted Acquisition for which the purchase
consideration equals or exceeds $200,000,000 (including the Finishing Group
Acquisition), the minimum Interest Coverage Ratio, with prior notice to the
holders of the Notes, shall decrease to 2.50 to 1.00 for the four fiscal quarter
period beginning with the quarter in which such Permitted Acquisition occurs, so



--------------------------------------------------------------------------------

Exhibit 10.2

 

long as (i) the Company is in pro forma compliance herewith at such 2.50 to 1.00
level before and after giving effect to such Permitted Acquisition and
(ii) after any such Permitted Acquisition that results in a decrease to the 2.50
to 1.00 level, the Interest Coverage Ratio permitted under this paragraph 6A(2)
shall increase to 3.00 to 1.00 for at least one fiscal quarter before becoming
eligible to again decrease to 2.50 to 1.00 for a new period of four consecutive
fiscal quarters (with the understanding that any Permitted Acquisition occurring
during such fiscal quarter would be required to comply with the 3.00 to 1.00
ratio).”

1.4.      Clause (iii) of paragraph 6L of the Note Agreement is hereby deleted.

1.5.      The reference “subject to paragraph 11W” appearing in clause (iii) of
paragraph 7A of the Note Agreement is hereby deleted.

1.6.      Clause (xiii) of paragraph 7A of the Note Agreement is amended in its
entirety to read as follows:

   “(xiii) if (a) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Plan or
the PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, or (c) any Plan is in “at-risk status”
(within the meaning of section 430(i)(4) of the Code) and the aggregate value of
the liabilities of all Plans that are in at-risk status exceeds the aggregate
value of the assets of all Plans that are in at-risk status by more than
$50,000,000 (with liabilities and assets valued in the manner used to determine
the funding target attainment percentage under Section 430 of the Code
(disregarding the special rules contained in Section 430(i)(1)(B)), (d) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (e) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and, if such event or
events are events described in clauses (a), (b) or (d) through (f) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or”



--------------------------------------------------------------------------------

Exhibit 10.2

 

1.7.      Paragraph 10B of the Note Agreement is hereby amended by amending and
restating, or inserting in the appropriate alphabetical sequence, as the case
may be, the following definitions:

   “Change of Control” shall mean

   (i), either (a) the acquisition by any “person” or “group” (as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of the Company or its Subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) of beneficial ownership (as defined in Rules 13d-3 and 13d-4 of the
Securities and Exchange Commission, except that a Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the voting power of the
then-outstanding voting capital stock of the Company; or (b) a change in the
composition of the board of directors of the Company such that continuing
directors cease to constitute more than 50% of such board of directors. As used
in this definition, “continuing directors” means, as of any date, (1) those
members of the board of directors of the Company who assumed office prior to
such date, and (2) those members of the board of directors of the Company who
assumed office after such date and whose appointment or nomination for election
by the Company’s shareholders was approved by a vote of at least 50% of the
directors of the Company in office immediately prior to such appointment or
nomination; or (ii) a “change of control” or any similar event shall occur
under, and as defined in documents pertaining to, any Indebtedness in excess of
$10,000,000 in the aggregate (other than the Notes) of the Company or any
Material Subsidiary.

   “Collateral Agent” shall mean U.S. Bank National Association in its capacity
as Collateral Agent under the Intercreditor Agreement, or any successor in such
capacity.

   “Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(ii) to purchase property, securities, Ownership Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or other
financial statement condition of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or otherwise to protect the owner thereof
against loss in respect thereof, or (iv) entered into for the purpose of
assuring in any manner the owner of such Indebtedness of the payment of such
Indebtedness or to protect the owner against loss in respect thereof; provided,
that the term “Contingent Obligation”



--------------------------------------------------------------------------------

Exhibit 10.2

 

shall not include endorsements for collection or deposit, in each case in the
ordinary course of business, and shall not include earn-outs in connection with
Permitted Acquisitions and other acquisitions not prohibited hereby.

   “Credit Agreement” shall mean that certain Credit Agreement dated as of
May 23, 2011 among the Company, the Borrowing Subsidiaries defined therein, the
Banks named therein, U.S. Bank National Association, as Administrative Agent and
JPMorgan Chase Bank N.A., as Syndication Agent, as such agreement is amended,
restated, supplemented or otherwise modified or extended, renewed or refinanced
from time to time.

   “EBITDA” means, for any period of determination, the consolidated net income
of the Company and its Subsidiaries, plus, to the extent subtracted in
determining consolidated net income and without duplication, (i) Interest
Expense, (ii) depreciation, (iii) amortization, (iv) income tax expense,
(v) extraordinary, non-operating or noncash charges and expenses for (including
but not limited to non-cash stock compensation expense, non-cash pension
expense, workforce reduction or other restructuring charges, and transaction
costs, fees and charges incurred in connection with the acquisition of any
substantial portion of the Ownership Interests or assets of, or a line of
business or division of, another Person, including any merger or consolidation
with such other Person), minus, the aggregate amount of extraordinary,
non-operating or non-cash gains and income (including, without limitation,
extraordinary or nonrecurring gains, gains from the discontinuance of operations
and gains arising from the sale of assets other than inventory, all as
determined in accordance with GAAP). For purposes of calculating EBITDA, with
respect to any period of determination, (i) Permitted Acquisitions that have
been made by the Company and its Subsidiaries, including through mergers or
consolidations and including any related financing transactions, during the
period of determination shall be deemed to have occurred on the first day of the
period of determination; provided that only the actual historical results of
operations of the Persons so acquired, without adjustment for pro forma expense
savings or revenue increases, shall be used for such calculation; and provided,
further, that the EBITDA of the Person so acquired attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
disposed of prior to the end of such period of determination, shall be excluded,
and (ii) dispositions that have been made by the Company and its Subsidiaries
during the period of determination shall be deemed to have occurred on the first
day of the period of determination; provided that the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such disposition for such period of
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such period.

   “Finishing Group Acquisition” shall mean the acquisition by the Company of
substantially all of the domestic and foreign assets and foreign equity
interests of ITW Finishing Group from Illinois Tool Works Inc.



--------------------------------------------------------------------------------

Exhibit 10.2

 

   “Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Agency Agreement, dated as of May 23, 2011, by and among U.S. Bank
National Association, as the administrative agent under the Credit Agreement,
U.S. Bank National Association, as the collateral agent appointed pursuant to
the terms and conditions thereof, and the holders of the Notes, as such
agreement is amended, restated, modified or supplemented from time to time.

   “Interest Expense” shall mean, for any period of determination, the aggregate
consolidated amount, without duplication, of interest expense determined in
accordance with GAAP excluding amortization of financing fees to the extent
included in interest expense but specifically including (i) all but the
principal component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements, (ii) commissions,
discounts and other fees and charges with respect to letters of credit and
bankers’ acceptance financings and (iii) Rate Hedging Obligations, in each case
determined in accordance with GAAP. Notwithstanding the foregoing, for the first
four fiscal quarters following the consummation of a Material Acquisition,
Interest Expense shall be adjusted, on a basis acceptable to the Required
Holders, to give effect to any such acquisition as if it had occurred on the
first day of the measurement period.

   “Material Acquisition” means a Permitted Acquisition by the Company or a
Subsidiary where total consideration for such acquisition exceeds $25,000,000.

   “Material Foreign Subsidiary” shall mean any Foreign Subsidiary that is a
Material Subsidiary.

   “Permitted Acquisition” shall mean the acquisition by the Company or a
Subsidiary of all or substantially all of the Ownership Interests or assets of
any other Person (including by merger) or of all or substantially all of the
assets of a division, business unit, product line or line of business of any
other Person, provided that (i) following such acquisition, the Company shall be
in compliance with paragraph 6G hereof, (ii) such acquisition shall occur at a
time that no Event of Default shall have occurred and continued hereunder and no
Event of Default shall result therefrom, (iii) if it is an acquisition of
Ownership Interests and a new Material Subsidiary is thereby created, such
Material Subsidiary shall become a Guarantor or the Company or Subsidiary that
is the owner thereof shall have pledged the Ownership Interest thereof, if so
required by paragraph 5K or 5M hereof, (iv) such acquisition shall be
consummated on a non-hostile basis and shall have been approved by the board of
directors (or similar governing body) of any Person acquired, and (v) the
Company shall have furnished to the holders of the Notes a certificate signed by
a Responsible Employee demonstrating in reasonable detail pro forma compliance
with the financial covenants contained in paragraphs 6A(1), 6A(2) and 6J for the
applicable calculation period, in each case, calculated as if such acquisition,
including the consideration therefor, had been consummated on the first day of
such period.



--------------------------------------------------------------------------------

Exhibit 10.2

 

   “Pledge Agreement” has the meaning given in Amendment No. 1 to this
Agreement.

   “Rate Hedging Obligations” means any and all obligations and exposure of the
Company and its Subsidiaries under (i) any and all agreements, devices or
arrangements designed to protect the Company or any Subsidiary from the
fluctuations of interest rates or currencies, including interest rate or foreign
exchange agreements, interest rate or currency cap or collar protection
agreements, and interest rate and currency options, puts and warrants,
determined on a net, mark-to-market basis, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any of the foregoing.

   “Senior Creditor” means any Person that (i) from time to time extends credit
to the Company that is not subordinate or junior in right of payment or Lien
priority to the Notes and the other obligations under this Agreement and the
other Transaction Documents, (ii) extends credit that constitutes a Primary
Credit Facility and (iii) becomes a party to and is bound by the terms of the
Intercreditor Agreement (including, without limitation, all limitations set
forth therein).

1.8.     The following definition is deleted from paragraph 10B of the Note
Agreement:

“Significant Acquisition”

1.9.     Paragraph 11V is amended by adding the following sentence to the end
thereof:

   “In addition, if a Material Foreign Subsidiary, 65% of the Ownership
Interests of which are pledged to the Collateral Agent (such Subsidiary referred
to as a “Restructured Foreign Subsidiary”), becomes a direct or indirect wholly
owned Subsidiary of another Foreign Subsidiary (such other Foreign Subsidiary
being referred to herein as a “Foreign Holding Subsidiary”), the holders of the
Notes hereby authorize the Collateral Agent to release such pledge of the
Ownership Interests of such Restructured Subsidiary if requested by the Company,
provided that (a) at least 65% of the outstanding Ownership Interests of such
Foreign Holding Subsidiary are pledged to the Collateral Agent pursuant to the
Pledge Agreement and (b) no holder of any Indebtedness outstanding under any
Primary Credit Facility shall have received any release, waiver or similar fees
for the foregoing release unless the holders of the Notes receive fees on a pro
rata basis in proportion to the relative outstanding principal amounts of the
Notes and the principal amount of the Indebtedness outstanding under such
Primary Credit Facility (including, in the case of a revolving credit facility,
the aggregate principal amount of additional loans that the lenders are legally
committed to fund thereunder).”

1.10.    Paragraph 11W of the Note Agreement is hereby deleted.

1.11.    Schedule 8A(1) to the Note Agreement is replaced by Schedule 8A(1)
attached to this letter agreement.



--------------------------------------------------------------------------------

Exhibit 10.2

 

SECTION 2. Effectiveness.  The amendments in Section 1 of this letter agreement
shall become effective on the date (the “Effective Date”) that each of the
following conditions has been satisfied:

2.1.    Documents.  Each holder of a Note shall have received original
counterparts of this letter agreement executed by the holders of the Notes, the
Company and each Guarantor.

2.2.    New Credit Agreement.  Each holder of a Note shall have received copies
of the executed Credit Agreement (as defined in the Note Agreement as amended
hereby) in form and substance satisfactory to each holder of a Note, the Credit
Agreement shall be in full force and effect and all conditions to the
obligations of the Banks named therein to make the initial loans thereunder
shall have been satisfied.

2.3.    Joinder to Guaranty Agreement.  Each holder of a Note shall have
received a copy of a joinder to the Guaranty Agreement in the form of exhibit
attached to the Note Agreement executed by Graco Holdings Inc.

2.4.    Intercreditor Agreement.  Each holder of a Note shall have received an
executed copy of the Intercreditor Agreement in the form attached hereto as
Exhibit A, and such Intercreditor Agreement shall be in full force and effect.

2.5.    Pledge Agreement. Each holder of a Note shall have received an executed
copy of the pledge agreement (the “Pledge Agreement”) required by paragraph 5M
of the Note Agreement as amended hereby in the form attached hereto as Exhibit
B, and such Pledge Agreement shall be in full force and effect.

2.6.    Representations.    All representations set forth in Section 3 shall be
true and correct as of the Effective Date, except for such representations and
warranties that speak of an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

2.7.    Proceedings.    All corporate and other proceedings taken or to be taken
in connection with the transactions contemplated by this letter agreement shall
be satisfactory to each holder of a Note and its counsel, and each holder of a
Note shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

SECTION 3. Representations and Warranties.    The Company represents and
warrants to each holder of Note that (i) immediately before and after giving
effect to the amendments to the Note Agreement in Section 1 hereof, (a) each
representation and warranty set forth in paragraph 8 of the Note Agreement is
true and correct other than those representations and warranties that speak as
of a certain date, in which case such representation and warranty was true and
correct as of such earlier date, (b) no Event of Default or Default exists and
(ii) all necessary or required consents to this letter agreement have been
obtained and are in full force and effect.



--------------------------------------------------------------------------------

Exhibit 10.2

 

SECTION 4. Reference to and Effect on Note Agreement.  Upon the effectiveness of
the amendments made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement. Except as
specifically set forth in Section 1 hereof, the Note Agreement and the Notes
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. Except as specifically stated in Section 1 of this letter
agreement, the execution, delivery and effectiveness of this letter agreement
shall not (a) amend the Note Agreement, any Note or any other Transaction
Document, (b) operate as a waiver of any right, power or remedy of the holder of
any Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement, any Note or any of the other Transaction
Documents at any time. The execution, delivery and effectiveness of this letter
agreement shall not be construed as a course of dealing or other implication
that any holder of Notes has agreed to or is prepared to grant any amendment to,
waiver of or consent under the Note Agreement, any Note or any other Transaction
Document in the future, whether or not under similar circumstances.

SECTION 5. Expenses.  The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by the holders of the Notes, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by such holders in connection with this letter agreement or the
transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of the Company under this
Section 5 shall survive transfer by any holder of any Note and payment of any
Note.

SECTION 6. Reaffirmation.    Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendments. Each Guarantor hereby
acknowledges that, notwithstanding the foregoing amendments, that the Guaranty
Agreement remains in full force and effect and is hereby ratified and confirmed.
Without limiting the generality of the foregoing, each Guarantor agrees and
confirms that the Guaranty Agreement continues to guaranty the obligations
arising under or in connection with the Note Agreement, as the same may be
amended by this letter agreement.

SECTION 7. Governing Law.      THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE
CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.

SECTION 8. Counterparts; Section Titles.    This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of



--------------------------------------------------------------------------------

Exhibit 10.2

 

a signature page to this letter agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this letter agreement. The section titles contained in this letter agreement
are and shall be without substance, meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

SECTION 9 Acknowledgement of Status of Existing Credit Agreement.      The
Company acknowledges that the Credit Agreement (as defined in the Note Agreement
prior to giving effect to the amendments contained in Section 1 hereof) has been
renewed, extended, refinanced or replaced as contemplated by clause (a) of the
definition of “Permitted Foreign Stock Pledge” contained in the Note Agreement
as of the Effective Date.



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

Very truly yours, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   

  /s/ Dianna Carr

     Vice President GIBRALTAR LIFE INSURANCE CO., LTD. THE
PRUDENTIAL LIFE INSURANCE
  COMPANY, LTD. By:    Prudential Investment Management (Japan), Inc.,       as
Investment Manager By:    Prudential Investment Management, Inc.,    as
Sub-Adviser By:   

  /s/ Dianna Carr

     Vice President FORETHOUGHT LIFE INSURANCE COMPANY RGA REINSURANCE COMPANY
MTL INSURANCE COMPANY ZURICH AMERICAN INSURANCE COMPANY By:    Prudential
Private Placement Investors, L.P.    (as Investment Advisor) By:    Prudential
Private Placement Investors, Inc.    (as its General Partner) By:   

  /s/ Dianna Carr

     Vice President



--------------------------------------------------------------------------------

Exhibit 10.2

 

Accepted and Agreed to:

 

GRACO INC. By:  

  /s/ James A. Graner

Name:     James A. Graner Title:     Chief Financial Officer & Treasurer GRACO
MINNESOTA INC. By:  

  /s/ James A. Graner

Name:     James A. Graner Title:     Chief Financial Officer & Treasurer GRACO
OHIO INC. By:  

  /s/ James A. Graner

Name:     James A. Graner Title:     Chief Financial Officer & Treasurer GRACO
HOLDINGS INC. By:  

  /s/ James A. Graner

Name:     James A. Graner Title:     Chief Financial Officer & Treasurer



--------------------------------------------------------------------------------

Exhibit 10.2

 

SCHEDULE 8A(1)

SUBSIDIARIES

 

Subsidiary   Jurisdiction  

Holders of Ownership

Interests

 

Liable under a

Contingent Obligation,

or as a Co-Borrower or

Co-Obligor, under a

Primary Credit Facility

Graco Australia Pty Ltd.   Australia   100% by the Company   No Graco California
Inc.   Minnesota   100% by the Company   No Graco Canada Inc.   Canada   100% by
the Company   No Graco do Brasil Lmtda   Brazil   100% by the Company1   No

Graco Fluid Equipment

(Shanghai) Co., Ltd.

 

People’s Republic

of China

  100% by the Company   No

Graco Fluid Equipment

(Suzhou) Co., Ltd.

 

People’s Republic

of China

 

 

100% by Graco Minnesota

Inc.

  No Graco GmbH   Germany   100% by the Company   No Graco Holdings Inc.  
Minnesota   100% by the Company  

Guarantor under the

Credit Agreement

Graco Hong Kong Ltd.  

People’s Republic

of China (Special

Adm Region)

  100% by the Company   No Graco Indiana Inc.   Delaware   100% by the Company  
No Graco K.K.   Japan   100% by the Company   No Graco Korea Inc.   Korea   100%
by the Company   No Graco Ltd.   United Kingdom   100% by the Company   No Graco
Minnesota Inc.   Minnesota   100% by the Company  

Guarantor under the

Credit Agreement

Graco N.V.   Belgium   100% by the Company2   No Graco Ohio Inc.   Ohio   100%
by the Company  

Guarantor under the

Credit Agreement

Graco S.A.S.   France   100% by the Company   No

Graco Trading (Suzhou)

Co., Ltd.

 

People’s Republic

of China

 

100% by Graco Minnesota

Inc.

  No Gusmer Corporation   Delaware   100% by the Company   No Gusmer Canada Ltd.
  Canada  

100% by Gusmer

Corporation

  No

Gusmer Sudamerica

S.A.

  Argentina   100% by the Company3   No

 

 

1  Includes shares held by executive officers of the Company or the relevant
subsidiary to satisfy the requirements of local law.

2  Includes shares held by executive officers of the Company or the relevant
subsidiary to satisfy the requirements of local law.

3  Shares held by executive officers of the Company to satisfy the requirements
of local law.



--------------------------------------------------------------------------------

Exhibit 10.2

 

Exhibit A

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

This Intercreditor and Collateral Agency Agreement (this “Agreement”), dated as
of May 23, 2011, is entered into by and among U.S. Bank National Association, as
the administrative agent under the below-defined Bank Credit Agreement (the
“Bank Agent”), U.S. Bank National Association, as the collateral agent appointed
pursuant to the terms and conditions hereof (the “Collateral Agent”), and The
Prudential Insurance Company of America, Gibraltar Life Insurance Co., Ltd., The
Prudential Life Insurance Company, Ltd., Forethought Life Insurance Company, RGA
Reinsurance Company, MTL Insurance Company and Zurich American Insurance Company
(each, together with its successors and permitted assigns, and any other holder
of any Senior Notes, a “Noteholder”, and collectively the “Noteholders”).

WITNESSETH:

WHEREAS, Graco Inc. (the “Company”), the institutions from time to time party
thereto as lenders (the “Banks”), and the Bank Agent are parties to a Credit
Agreement dated as of May 23, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Bank Credit
Agreement”);

WHEREAS, the Company and the Noteholders named in the Purchaser Schedule
attached thereto are party to that certain Note Agreement, dated as of March 11,
2011 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “March 11, 2011 Note Purchase Agreement”), pursuant to
which the Company has issued or expects to issue its 4.00% Series A Senior Notes
due March 11, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Series A Notes”), 5.01% Series B
Senior Notes due March 11, 2023 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Series B Notes”),
4.88% Series C Senior Notes due January 26, 2023 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Series C
Notes”) and 5.35% Series D Senior Notes due July 26, 2026 (as the case may be
amended, restated, supplemented or otherwise modified form time to time, the
“Series D Notes”); and

WHEREAS, it is contemplated that the Company will enter into a Note Agreement
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Additional Note Purchase Agreement”; and, together with the
March 2011 Note Agreement, the “Note Purchase Agreements”) with one or more
affiliates of The Prudential Insurance Company of America under which the
Company will issue one or more additional series of its senior notes (each as
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Senior Notes” and, together with the Series A Notes, the Series B
Notes, the Series C Notes and the Series D Notes, collectively, the “Senior
Notes”) in the aggregate principal amount of $75,000,000 (the Senior Notes,
together with the Bank Credit Agreement, the Note Purchase Agreements and the
agreements, documents and instruments delivered in connection with any or all of
the foregoing (as each may be amended,

 

Exh. A-1



--------------------------------------------------------------------------------

Exhibit 10.2

 

restated, supplemented or otherwise modified from time to time), the “Senior
Indebtedness Documents”);

WHEREAS, the Banks and the Noteholders (together with the Bank Agent, the
“Creditors”) have provided the Company with various loans, extensions of credit
and financial accommodations under the Senior Indebtedness Documents
(collectively, the “Senior Indebtedness”);

WHEREAS, in order to make and continue making and extending such loans,
extensions of credit and financial accommodations, the Creditors have required
that the Company and certain of its subsidiaries (collectively, the “Grantors”)
guaranty and/or secure the Obligations (as hereafter defined);

WHEREAS, the Creditors wish to appoint the Collateral Agent to hold all security
interests and liens granted by the Grantors in respect of the Obligations; and

WHEREAS, the Creditors wish to agree upon certain matters in respect of the
Senior Indebtedness, including, without limitation, payment priorities and the
application of Collateral (as defined below) proceeds;

NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.            Definitions.

For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below. Any plural term that is used herein in the
singular shall be taken to mean each entity or item of the defined class and any
singular term that is used herein in the plural shall be taken to mean all of
the entities or items of the defined class, collectively.

“Affiliate” of any Person shall mean any other Person which directly or
indirectly controls, is controlled by or is under common control with such first
Person. A Person shall be deemed to control a corporation or other entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation or other entity,
whether through the ownership of voting securities, by contract or otherwise.

“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which the Grantors have granted a lien or security interest
to the Collateral Agent to secure all or any part of the Obligations.

“Collateral Agent Expenses” shall mean, without limitation, all costs and
expenses incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement, including the realization upon or protection of
the Collateral or enforcing or defending any lien upon or security interest in
the Collateral or any other action taken in accordance with the provisions of
this Agreement, expenses incurred for legal counsel (including reasonable
allocated costs of staff counsel) in connection with the foregoing, and any
other costs, expenses or liabilities incurred by the Collateral Agent for which
the Collateral Agent is entitled

 

Exh. A-2



--------------------------------------------------------------------------------

Exhibit 10.2

 

to be reimbursed or indemnified by any Grantor pursuant to this Agreement or any
Collateral Document or by the Creditors pursuant to this Agreement.

“Collateral Documents” shall mean all agreements, documents and instruments
(including, without limitation, all pledge agreements, security agreements,
mortgages, collateral assignments, financing statements, and other perfection
documents) entered into, delivered or authorized from time to time by any
Grantor in favor of the Collateral Agent in respect of the Obligations or
otherwise entered into, delivered or authorized from time to time by a Grantor
to secure all or any part of the Obligations, as each may be amended, restated,
supplemented or otherwise modified from time to time.

“Enforcement” shall mean:

(a)           for the Bank Agent or any Bank to make demand for payment of or
accelerate the time for payment prior to the scheduled payment date of any loan,
extension of credit or other financial accommodation under the Bank Credit
Agreement or any agreement, document or instrument delivered in connection
therewith or to call for funding of cash collateral for any Letter of Credit
prior to being presented with a draft drawn thereunder (or in the event the
draft is a time draft, prior to its due date), in each case on account of an
“Event of Default” under and as defined in the Bank Credit Agreement;

(b)           for any Noteholder to make demand for payment of or accelerate the
time for payment prior to the scheduled payment date of any loan, extension of
credit or other financial accommodation under either Note Purchase Agreement,
the Senior Notes, or the agreements, documents and instruments delivered in
connection therewith;

(c)           for the Bank Agent or any Bank to terminate its commitment to
extend loans or other financial accommodations, including issuances of Letters
of Credit, to the Company or any other Grantor prior to the final scheduled
payment date for all Obligations thereunder or prior to the scheduled
termination date for such commitment (as such scheduled termination date is in
effect on the date hereof or, if later, such date to which any such scheduled
termination date may hereafter be extended) , in each case on account of an
“Event of Default” under and as defined in the Bank Credit Agreement;

(d)           for the Bank Agent or any Bank to commence judicial enforcement of
any rights or remedies under or with respect to the Obligations, the Bank Credit
Agreement or any agreement, document or instrument delivered in connection
therewith, or to set off against any balances held by the Bank Agent or such
Bank for the account of any Grantor or any other property at any time held or
owing by the Bank Agent or such Bank to or for the credit or account of any
Grantor;

(e)           for any Noteholder to commence judicial enforcement of any rights
or remedies under or with respect to the Obligations, either Note Purchase
Agreement, the Senior Notes, or any agreement, document or instrument delivered
in connection therewith, or, if applicable, to set off against or appropriate
any balances held by such Noteholder for the account of any Grantor or any other
property at any time held or owing by such Noteholder to or for the credit or
account of any Grantor;

 

Exh. A-3



--------------------------------------------------------------------------------

Exhibit 10.2

 

(f)           for the Collateral Agent to commence the judicial enforcement of
any rights or remedies under any Collateral Document (other than an action
solely for the purpose of establishing or defending the lien or security
interest intended to be created by any Collateral Document upon or in any
Collateral as against or from claims of third parties on or in such Collateral),
to setoff against any balances held by it for the account of any Grantor or any
other property at any time held or owing by it to or for the credit or for the
account of any Grantor or to otherwise take any action to realize upon the
Collateral (provided, however, that “Enforcement” shall not include the Bank
Agent’s charging of the Borrower’s deposit account for non-accelerated amounts
due in the ordinary course pursuant to the Credit Agreement); or

(g)           the commencement by, against or with respect to any Grantor of any
proceeding under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law or
for the appointment of a receiver for any Grantor or its assets.

“Event of Default” shall mean (i) an “Event of Default” under and as defined in
the Bank Credit Agreement, (ii) an “Event of Default” under and as defined in
either Note Purchase Agreement or the Senior Notes, or (iii) any event,
occurrence or action (or any failure to take any of the foregoing) that permits
or automatically results in the acceleration of the repayment of any amount of
Obligations under a Senior Indebtedness Document.

“Insolvent Entity” shall mean any entity that has (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

“L/C Interests” shall mean, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit, and such Bank’s direct obligations or risk participations
with respect to undrawn amounts of all outstanding Letters of Credit; provided,
that the undrawn amounts of outstanding Letters of Credit shall be considered to
have been reduced to the extent of any amount on deposit with the Collateral
Agent at any time as provided in Section 5(b) hereof.

“Letters of Credit” shall mean all letters of credit issued under the Bank
Credit Agreement.

“Obligation Share” shall mean, with respect to any Creditor at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
Obligations owing to such Creditor at such time, and the denominator of which is
the aggregate amount of all Obligations owing to all of the Creditors at such
time.

“Obligations” shall mean each and every monetary obligation owed by a Grantor to
the Creditors and the Collateral Agent under the Senior Indebtedness Documents,
including,

 

Exh. A-4



--------------------------------------------------------------------------------

Exhibit 10.2

 

without limitation, (1) the outstanding principal amount of, accrued and unpaid
interest on, and any unpaid Yield-Maintenance Amount or other breakage or
prepayment indemnification due with respect to Senior Indebtedness, (2) any
unpaid reimbursement obligations with respect to any Letters of Credit, (3) any
undrawn amounts of any outstanding Letters of Credit, and (4) any other unpaid
amounts including amounts in respect of hedging obligations, foreign exchange
obligations and treasury and cash management obligations permitted under the
Senior Indebtedness Documents, and fees, expenses, indemnifications, and
reimbursements due from the Grantors under any of the Senior Indebtedness
Documents; provided that the undrawn amounts of any outstanding Letters of
Credit shall be considered to have been reduced to the extent of any amount on
deposit with the Collateral Agent at any time as provided in Section 5(b)
hereof. The term “Obligations” shall include all of the foregoing indebtedness,
liabilities and obligations whether or not allowed as a claim in any bankruptcy,
insolvency, receivership or similar proceeding.

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust or other entity.

“Principal Exposure” shall mean, with respect to any Creditor at any time,
(i) if such Creditor is a Bank, the aggregate amount of such Bank’s commitments
to extend revolving credit (including letters of credit) under the Bank Credit
Agreement plus, to the extent any term loans have been extended, the principal
amount of such term loans, or, if the Banks shall then have terminated their
commitments to extend credit under the Bank Credit Agreement, the sum of (x) the
outstanding principal amount of all of such Bank’s loans under the Bank Credit
Agreement and (y) the outstanding face amount and/or principal amount of such
Bank’s L/C Interests at such time, and (ii) if such Creditor is a Noteholder,
the outstanding principal amount of such Creditor’s Senior Notes at such time.

“Pro Rata Share” shall mean, with respect to any Creditor at any time, a
fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all of the Creditors of the same
class (i.e. Banks or Noteholders, as applicable) at such time.

“Pro Rata Expenses Share” shall mean, with respect to any Creditor at any time,
a fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all Creditors at such time.

“Qualified Creditor” shall mean any Creditor which is not an Affiliate of any
Grantor.

“Required Creditors” shall mean, at any time, (i) Banks whose Pro Rata Shares
represent greater than 50% of the aggregate Principal Exposure of all of the
Banks and (ii) Noteholders whose Pro Rata Shares represent greater than 50% of
the aggregate Principal Exposure of all of the Noteholders; provided, however,
that only Pro Rata Shares of Senior Indebtedness held by Qualified Creditors
shall be included in this determination; provided, further, that if at any time
Obligations owing to Banks or Noteholders, as the case may be, are

 

Exh. A-5



--------------------------------------------------------------------------------

Exhibit 10.2

 

less than both (A) $1,000,000, and (B) 10% of the aggregate Obligations (the
Banks or the Noteholders, as the case may be, a “Deminimis Group”), then the
Required Creditors shall be determined without regard to clause (i) if the
Deminimis Group is the Banks, and clause (ii) if the Deminimis Group is the
Noteholders.

“Specified Provisions” shall mean any of the terms relating to (i) amounts or
timing of payment of interest or fees, (ii) terms relating to required payments
or prepayments of any Obligations, (iii) financial and negative covenants set
forth in the Senior Indebtedness Documents (including paragraph 6 of either Note
Purchase Agreement and Article IX of the Bank Credit Agreement), (iv) covenants
relating to the operations of the Company or its subsidiaries, (v) events of
default, and (vi) definitions as used in any of the foregoing.

“Yield-Maintenance Amount” shall mean the “Yield-Maintenance Amount” as defined
in either Note Purchase Agreement.

2.             Appointment of Collateral Agent.

(a)           Appointment of Collateral Agent.    Subject in all respects to the
terms and provisions of this Agreement, the Bank Agent, for itself and on behalf
of the Banks, and the Noteholders hereby appoint U.S. Bank National Association
to act as collateral agent for the benefit of the Creditors (the “Collateral
Agent”) with respect to the liens upon and the security interests in the
Collateral and the rights and remedies granted under and pursuant to the
Collateral Documents, and U.S. Bank National Association hereby accepts such
appointment and agrees to act as such collateral agent. The agency created by
this Section 2 shall in no way impair or affect any of the rights and powers of,
or impart any duties or obligations upon, U.S. Bank National Association in its
individual capacity as a lender or creditor under any Senior Indebtedness
Document. To the extent legally necessary to enable the Collateral Agent to
enforce or otherwise foreclose and realize upon any of the liens or security
interests in the Collateral in any legal proceeding which the Collateral Agent
either commences or joins as a party in accordance with the terms of this
Agreement, each of the Creditors agrees to join as a party in such proceeding
and take such action therein concurrently to enforce and obtain a judgment for
the payment of the Obligations held by it.

(b)           Duties of Collateral Agent.    Subject to the Collateral Agent
having been directed to take such action in accordance with the terms of this
Agreement, each Creditor hereby irrevocably authorizes the Collateral Agent to
take such action on its behalf under the provisions of the Collateral Documents
and any other instruments, documents and agreements referred to in the
Collateral Documents and to exercise such powers under the Collateral Documents
as are specifically delegated to the Collateral Agent by the terms of the
Collateral Documents and such other powers as are reasonably incidental thereto.
Subject to the provisions of Section 11 of this Agreement, the Collateral Agent
is hereby irrevocably authorized to take all actions on behalf of the Creditors
to enforce the rights and remedies of the Collateral Agent and the Creditors
provided for in the Collateral Documents or by applicable law with respect to
the liens upon and security interests in the Collateral granted to secure the
Obligations provided, however, that, notwithstanding any provision to the
contrary in any Collateral Documents, (i) the Collateral Agent shall act solely
at and in accordance with the written direction of the Required Creditors,
(ii) the Collateral Agent shall not, without the written consent of all of the
Qualified

 

Exh. A-6



--------------------------------------------------------------------------------

Exhibit 10.2

 

Creditors, release or terminate by affirmative action or consent any lien upon
or security interest in any Collateral granted under any Collateral Documents
(except (x) upon (1) dispositions of Collateral by a Grantor and (2) removal of
the Material Subsidiary (as defined in the Bank Credit Agreement) designation of
a Subsidiary (as defined in the Bank Credit Agreement), in each case as
permitted in accordance with the terms of all of the Senior Indebtedness
Documents and prior to the occurrence of an Event of Default, (y) upon
disposition of such Collateral after an Event of Default pursuant to direction
given under clause (i) of this Section 2(b) and (x) to the extent authorized
under the provisions of the last sentence of Section 12.1 of the Bank Credit
Agreement, paragraph 11V of the March 11, 2011 Purchase Note Agreement and the
comparable provision of the Additional Note Purchase Agreement), and (iii) the
Collateral Agent shall not accept any Obligations in whole or partial
consideration for the disposition of any Collateral without the written consent
of all of the Qualified Creditors. The Collateral Agent agrees to make such
demands and give such notices under the Collateral Documents as may be requested
by, and to take such action to enforce the Collateral Documents and to foreclose
upon, collect and dispose of the Collateral or of the Collateral Documents as
may be directed by, the Required Creditors; provided, however, that the
Collateral Agent shall not be required to take any action that is contrary to
law or the terms of the Collateral Documents or this Agreement. Once a direction
to take any action has been given by the Required Creditors to the Collateral
Agent, and subject to any other directions which may be given from time to time
by the Required Creditors, decisions regarding the manner in which any such
action is to be implemented and conducted (with the exception of any decision to
settle, compromise or dismiss any legal proceeding, with or without prejudice)
shall be made by the Collateral Agent, with the assistance and upon the advice
of its counsel. Notwithstanding the provisions of the preceding sentence, any
decision to settle, compromise or dismiss any legal proceeding, with or without
prejudice, which implements, approves or results in or has the effect of causing
any release, change or occurrence, where such release, change or occurrence
otherwise would require unanimous approval of all of the Qualified Creditors
pursuant to the terms of this Agreement, also shall require the unanimous
approval of all of the Qualified Creditors.

(c)           Requesting Instructions.    The Collateral Agent may at any time
request directions from the Creditors as to any course of action or other matter
relating to the performance of its duties under this Agreement and the
Collateral Documents, and the Creditors shall respond to such request in a
reasonably prompt manner.

(d)           Emergency Actions.    If the Collateral Agent has asked the
Required Creditors for instructions following the receipt of any notice of an
Event of Default and if the Required Creditors have not responded to such
request within 30 days, the Collateral Agent shall be authorized to take such
actions with regard to such Event of Default which the Collateral Agent, in good
faith, believes to be reasonably required to protect the Collateral from damage
or destruction; provided, however, that once instructions have been received
from the Required Creditors, the actions of the Collateral Agent shall be
governed thereby and the Collateral Agent shall not take any further action
which would be contrary to such instructions.

(e)           Collateral Document Amendments.    An amendment, supplement,
modification, restatement or waiver of any provision of any Collateral Document,
any consent to any departure by any Grantor from any such provision, or the
execution or acceptance by the Collateral Agent of any Collateral Document not
in effect on the date of this Agreement shall be

 

Exh. A-7



--------------------------------------------------------------------------------

Exhibit 10.2

 

effective if, and only if, consented to in writing by the Required Creditors
(with the understanding that the Collateral Documents that are identified in
Exhibit A hereto are hereby approved by the Required Creditors); provided,
however, that, (i) no such amendment, supplement, modification, restatement,
waiver, consent or such Collateral Document not in effect on the date of this
Agreement which imposes any additional responsibilities upon the Collateral
Agent shall be effective without the written consent of the Collateral Agent,
and (ii) no such amendment, supplement, modification, waiver or consent shall
release any Collateral from the lien or security interest created by any
Collateral Document not subject to the exception in Section 2(b)(ii) of this
Agreement or narrow the scope of the property or assets in which a lien or
security interest is granted pursuant to any Collateral Document or change the
description of the obligations secured thereby without the written consent of
all Qualified Creditors.

(f)           Administrative Actions.    The Collateral Agent shall have the
right to take such actions under this Agreement and under the Collateral
Documents, not inconsistent with the instructions of the Required Creditors or
the terms of the Collateral Documents and this Agreement, as the Collateral
Agent deems necessary or appropriate to perfect or continue the perfection of
the liens on the Collateral for the benefit of the Creditors.

(g)           Collateral Agent Acting Through Others.    The Collateral Agent
may perform any of its duties under this Agreement and the Collateral Documents
by or through attorneys (which attorneys may be the same attorneys who represent
any Creditor), agents or other persons reasonably deemed appropriate by the
Collateral Agent. In addition, the Collateral Agent may act in good faith
reliance upon the opinion or advice of attorneys selected by the Collateral
Agent. In all cases the Collateral Agent may pay reasonable fees and expenses of
all such attorneys, agents or other persons as may be employed in connection
with the performance of its duties under this Agreement and the Collateral
Documents.

(h)           Resignation of Collateral Agent.

(i)           The Collateral Agent (A) may resign at any time upon notice to the
Creditors, and (B) may be removed at any time upon the written request of the
Required Creditors sent to the Collateral Agent and the other Creditors. For the
purposes of any determination of Required Creditors under this Section 2(h)(i),
the Pro Rata Share of any Insolvent Entity shall be disregarded.

(ii)          If the Collateral Agent shall resign or be removed, the Required
Creditors shall have the right to select a replacement Collateral Agent by
notice to the Collateral Agent and the other Creditors.

(iii)         Upon any replacement of the Collateral Agent, the Collateral Agent
shall assign all of the liens upon and security interests in all Collateral
under the Collateral Documents, and all right, title and interest of the
Collateral Agent under all the Collateral Documents, to the replacement
Collateral Agent, without recourse to the Collateral Agent or any Creditor and
at the expense of the Company.

(iv)         No resignation or removal of the Collateral Agent shall become
effective until a replacement Collateral Agent shall have been selected as
provided in this

 

Exh. A-8



--------------------------------------------------------------------------------

Exhibit 10.2

 

Agreement and shall have assumed in writing the obligations of the Collateral
Agent under this Agreement and under the Collateral Documents. In the event that
a replacement Collateral Agent shall not have been selected as provided in this
Agreement or shall not have assumed such obligations within 90 days after the
resignation or removal of the Collateral Agent, then the Collateral Agent may
apply to a court of competent jurisdiction for the appointment of a replacement
Collateral Agent.

(v)          Any replacement Collateral Agent shall be a bank, trust company, or
insurance company having capital, surplus and undivided profits of at least
$250,000,000.

(i)             Indemnification of Collateral Agent.    Each Grantor, by its
consent to this Agreement, hereby agrees to indemnify and hold the Collateral
Agent, its officers, directors, employees and agents (including, but not limited
to, any attorneys acting at the direction or on behalf of the Collateral Agent)
harmless against any and all costs, claims, damages, penalties, liabilities,
losses and expenses (including, but not limited to, court costs and reasonable
attorneys’ fees) which may be incurred by or asserted against the Collateral
Agent or any such officers, directors, employees and agents by reason of its
status as agent under this Agreement or which pertain, whether directly or
indirectly, to this Agreement, the Collateral Documents, or to any action or
failure to act of the Collateral Agent as agent hereunder, except to the extent
any such action or failure to act by the Collateral Agent constitutes gross
negligence, willful misconduct or a breach of this Agreement. The obligations of
the Grantor under this Section 2(i) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(j)             Liability of Collateral Agent.    In the absence of gross
negligence, willful misconduct or a breach of this Agreement, the Collateral
Agent will not be liable to any Creditor for any action or failure to act or any
error of judgment, negligence, mistake or oversight on its part or on the part
of any of its officers, directors, employees or agents. To the extent not paid
by any Grantor, each Creditor hereby severally, and not jointly, agrees to
indemnify and hold the Collateral Agent and each of its officers, directors,
employees and agents (collectively, “Indemnitees”) harmless from and against any
and all liabilities, costs, claims, damages, penalties, losses and actions of
any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for any Indemnitee) incurred by or asserted
against any Indemnitee arising out of or in relation to this Agreement or the
Collateral Documents or its status as agent under this Agreement or any action
taken or omitted to be taken by any Indemnitee pursuant to and in accordance
with any of the Collateral Documents and this Agreement, except to the extent
arising from the gross negligence, willful misconduct or breach of this
Agreement, with each Creditor being liable only for its Pro Rata Expenses Share
of any such indemnification liability. The obligations of the Creditors under
this Section 2(j) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(k)            No Reliance on Collateral Agent.    Neither the Collateral Agent
nor any of its officers, directors, employees or agents (including, but not
limited to, any attorneys acting at the direction or on behalf of the Collateral
Agent) shall be deemed to have made any representations or warranties, express
or implied, with respect to, nor shall the Collateral Agent or any such officer,
director, employee or agent be liable to any Creditor or responsible for (i) any
warranties or recitals made by any Grantor in the Collateral Documents or any
other

 

Exh. A-9



--------------------------------------------------------------------------------

Exhibit 10.2

 

agreement, certificate, instrument or document executed by any Grantor in
connection with the Collateral Documents, (ii) the due or proper execution or
authorization of this Agreement or any Collateral Documents by any party other
than the Collateral Agent, or the effectiveness, enforceability, validity,
genuineness or collectability as against any Grantor of any Collateral Document
or any other agreement, certificate, instrument or document executed by any
Grantor in connection with any Collateral Document, (iii) the present or future
solvency or financial worth of any Grantor, or (iv) the value, condition,
existence or ownership of any of the Collateral or the perfection of any lien
upon or security interest in the Collateral (whether now or hereafter held or
granted) or the sufficiency of any action, filing, notice or other procedure
taken or to be taken to perfect, attach or vest any lien or security interest in
the Collateral. Except as may be required by Section 2(b) of this Agreement, the
Collateral Agent shall not be required, either initially or on a continuing
basis, to (A) make any inquiry, investigation, evaluation or appraisal
respecting, or enforce performance by any Grantor of, any of the covenants,
agreements or obligations of any Grantor under any Collateral Document, or
(B) undertake any other actions (other than actions expressly required to be
taken by it under this Agreement). Nothing in any of the Collateral Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations, duties or responsibilities except as set
forth in this Agreement and in the Collateral Documents. The Collateral Agent
shall be protected in acting upon any notice, request, consent, certificate,
order, affidavit, letter, telegram, telecopy or other paper or document given to
it by any person reasonably and in good faith believed by it to be genuine and
correct and to have been signed or sent by such person. The Collateral Agent
shall have no duty to inquire as to the performance or observance of any of the
terms, covenants or conditions of any of the Senior Indebtedness Documents.
Except upon the direction of the Required Creditors pursuant to Section 2(b) of
this Agreement, the Collateral Agent shall not be required to inspect the
properties or books and records of any Grantor for any purpose, including to
determine compliance by any Grantor with its covenants respecting the perfection
of security interests.

3.        Lien Priorities.    The parties to this Agreement expressly agree that
the security interests and liens granted to the Collateral Agent shall secure
the Obligations on a pari passu basis for the benefit of the Creditors and that,
notwithstanding the relative priority or the time of grant, creation, attachment
or perfection under applicable law of any security interests and liens, if any,
of the Creditors upon or in any of the Collateral to secure any Obligations,
whether such security interests and liens are now existing or hereafter acquired
or arising and whether such security interests and liens are in or upon now
existing or hereafter arising Collateral, such security interests and liens
shall be first and prior security interests and liens (subject to security
interests and liens permitted by the Senior Indebtedness Documents) in favor of
the Collateral Agent to secure all of the Obligations on a pari passu basis for
the benefit of the Creditors.

4.        Certain Notices.    Each of the Collateral Agent and each Creditor
agrees to use its best efforts to give to the others (a) copies of any notice of
the occurrence or existence of an Event of Default sent to any Grantor,
simultaneously with the sending of such notice to such Grantor, (b) notice of
the occurrence or existence of an Event of Default of which such party has
knowledge, promptly after obtaining knowledge thereof, (c) notice of the refusal
of any Bank to make any loan or extension of credit pursuant to the terms of any
Senior Indebtedness Document, promptly after such refusal, and (d) notice of an
Enforcement by such party

 

Exh. A-10



--------------------------------------------------------------------------------

Exhibit 10.2

 

(excluding an Enforcement approved by the Required Creditors as required by this
Agreement), prior to commencing such Enforcement, but the failure to give any of
the foregoing notices shall not affect the validity of such notice of an Event
of Default given to a Grantor or create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any third party. The Collateral Agent agrees to
deliver to each Creditor a copy of each notice or other communication received
by it under any Collateral Document as soon as practicable after receipt of such
notice or communication and a copy of any Collateral Document executed after the
date of this Agreement as soon as practicable after the execution thereof.

5.            Distribution of Proceeds of Collateral and Payments and
Collections After Enforcement.

(a)           On and after the occurrence of an Event of Default (unless such
Event of Default has been waived pursuant to the terms of the Bank Credit
Agreement with the consent of the holders of a majority of the outstanding
principal amount of the Senior Notes (in the case of an Event of Default under
the Bank Credit Agreement) or waived pursuant to the terms of the applicable
Note Purchase Agreement with the consent of the Required Lenders as defined in
the Bank Credit Agreement (in the case of an Event of Default under a Note
Purchase Agreement)), all proceeds of Collateral held or received by the
Collateral Agent or any Creditor and any other collections or payments received,
directly or indirectly, by the Collateral Agent or any Creditor on or with
respect to any Obligations (including, without limitation, any amount of any
balances held by the Collateral Agent or any Creditor for the account of any
Grantor or any other property held or owing by it to or for the credit or for
the account of any Grantor setoff or appropriated by it, any payment under any
guaranty constituting a Senior Indebtedness Document, any payment in an
insolvency or reorganization proceeding and the proceeds from any sale of any
Obligations or any interest therein to any Grantor or any Affiliate of any
Grantor, but excluding, except as otherwise provided in paragraph (b) of this
Section 5, amounts on deposit in the Special Cash Collateral Account provided
for in paragraph (b) of this Section 5) shall be delivered to the Collateral
Agent and distributed as follows:

(i)        First, to the Collateral Agent in the amount of any unpaid Collateral
Agent Expenses;

(ii)       Next, to the extent proceeds remain, to the Creditors in the amount
of any unreimbursed amounts paid by the Creditors to any Indemnitee pursuant to
Section 2(j) of this Agreement, pro rata in proportion to the respective
unreimbursed amounts thereof paid by each Creditor; and

(iii)      Next, to the extent proceeds remain, to each Creditor an amount equal
to its Obligation Share of such proceeds in respect of Obligations owing to it
under the Senior Indebtedness Documents.

Notwithstanding the foregoing, with respect to any collections or payments
received by any Creditor on or after the occurrence of an Event of Default but
prior to the date of the occurrence of an Enforcement, (1) such collections and
payments shall be subject to the distribution provisions of clauses (i) through
(iii), above, only to the extent that the principal

 

Exh. A-11



--------------------------------------------------------------------------------

Exhibit 10.2

 

amount of the Obligations owed to such Creditor on the date of such Enforcement
is less than the principal amount of the Obligations owed to such Creditor on
the date of such Event of Default, and (2) the amount of any such collections
and payments subject to the distribution provisions of clause (i) through
(iii) above, in accordance with clause (1) shall not be so distributed until the
date of the occurrence of such Enforcement. For the purposes of the preceding
sentence, any collection or payment received by the Bank Agent on behalf of the
Banks shall be considered to have been received by the Banks, and applied to pay
the Obligations owed to the Banks, to which such payment or collection relates
whether or not distributed by the Bank Agent to the Banks.

After the Obligations have been finally paid in full in cash, the balance of
proceeds of the Collateral, if any, shall be paid to any Grantor or as otherwise
required by law.

(b)           Any payment pursuant to clause (a)(iii) above with respect to
undrawn amounts of outstanding Letters of Credit shall be paid to the Collateral
Agent for deposit in an account (the “Special Cash Collateral Account”) to be
held as collateral for the Obligations and disposed of as provided herein. On
each date after the occurrence of an Enforcement on which a payment is made to a
beneficiary pursuant to a draw on a Letter of Credit, the Collateral Agent shall
distribute from the Special Cash Collateral Account for application to the
payment of the reimbursement obligation due to the Banks with respect to such
draw an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account, and (2) a fraction, the numerator of which is
the amount of such draw and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such draw. On
each date after the occurrence of an Enforcement on which a reduction in the
undrawn amount of any outstanding Letter of Credit occurs other than on account
of a payment made to a beneficiary pursuant to a draw on a Letter of Credit,
then the Collateral Agent shall distribute from the Special Cash Collateral
Account an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account and (2) a fraction the numerator of which is the
amount of such reduction and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such reduction,
which amount shall be distributed as provided in clauses (a)(i) through
(iii) above. At such time as the undrawn amount of outstanding Letters of Credit
is reduced to zero, any amount remaining in the Special Cash Collateral Account,
after the distribution therefrom as provided above, shall be distributed as
provided in clauses (a)(i) through (iii) above.

(c)           Any re-allocations of any payments or distributions initially made
or received on any Obligations due to payments and transfers among the Creditors
and the Collateral Agent under this Section 5 shall be deemed to reduce the
Obligations of any Creditor receiving any such payment or other transfer under
this Section 5 and shall be deemed to restore and reinstate the Obligations of
any Creditor making any such payment or other transfer under this Section 5, in
each case by the amount of such payment and other transfer; provided that if for
any reason such restoration and reinstatement shall not be binding against the
Company or any other Grantor, then the Creditors and the Collateral Agent agree
to take such actions as shall have the effect of placing them in the same
relative positions as they would have been if such restoration and reinstatement
had been binding against the Company and the other Grantors.

 

Exh. A-12



--------------------------------------------------------------------------------

Exhibit 10.2

 

6.            Certain Credit Extensions and Amendments to Agreements by the
Creditors; Actions Related to Collateral; Other Liens, Security Interests and
Guaranties.

(a)            The Bank Agent, on its behalf and on behalf of the Banks, agrees
that, without the prior written consent of Noteholders holding a majority of the
outstanding principal amount of the Senior Notes, it will not (i) amend, modify,
supplement or restate, or waive (A) any Specified Provision if the effect of
such amendment, modification, supplement, restatement, or waiver causes any
Specified Provision to become more restrictive with respect to the Company or
any subsidiary thereof or (B) any other provision of the Bank Credit Agreement
or any agreement, document or instrument delivered in connection therewith, if
any Grantor makes any payment or gives any other financial accommodation (other
than reimbursement of out-of-pocket expenses and customary amendment fees) in
connection therewith, (ii) except for any guarantees securing all of the
Obligations constituting Senior Indebtedness Documents, retain or obtain the
primary or secondary obligations of any other obligor or obligors with respect
to all or any part of the Obligations evidenced by the Bank Credit Agreement and
the agreements, documents and instruments delivered in connection therewith or
(iii) from and after the institution of any bankruptcy or insolvency proceeding
involving any Grantor, as respects the Collateral enter into any agreement with
any Grantor with respect to post-petition usage of cash collateral,
post-petition financing arrangements or adequate protection.

(b)           Each Noteholder agrees that, without the prior written consent of
Banks holding a majority of the outstanding principal amount of Obligations
under and undrawn commitments to extend credit under the Bank Credit Agreement,
it will not (i) amend, modify, supplement, restate, or waive (A) any Specified
Provision if the effect of such amendment, modification, supplement, restatement
or waiver causes any Specified Provision to become more restrictive with respect
to the Company or any subsidiary of the Company or (B) any other provision of a
Note Purchase Agreement or Senior Notes if any Grantor makes any payment or
gives any other financial accommodation (other than reimbursement of
out-of-pocket expenses and customary amendment fees) in connection therewith,
(ii) except for any guarantees securing all of the Obligations constituting
Senior Indebtedness Documents, retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to all or any part of
the Obligations evidenced by a Note Purchase Agreement and the Senior Notes or
(iii) from and after the institution of any bankruptcy or insolvency proceeding
involving any Grantor, as respects the Collateral enter into any agreement with
any Grantor with respect to post-petition usage of cash collateral,
post-petition financing arrangements or adequate protection.

(c)           Each Creditor agrees that it will have recourse to the Collateral
only through the Collateral Agent, that it shall have no independent recourse to
the Collateral and that it shall refrain from exercising any rights or remedies
under the Collateral Documents which have or may have arisen or which may arise
as a result of an Event of Default or an acceleration of the maturities of the
Obligations, except that, upon the direction of the Required Creditors, any
Creditor may set off any amount of any balances held by it for the account of
any Grantor or any other property held or owing by it to or for the credit or
for the account of any Grantor, provided that the amount set off is delivered to
the Collateral Agent for application pursuant to Section 5 of this Agreement.
Without such direction, no Creditor shall set off any such amount. For the
purposes of determining whether such direction to setoff has been given, any
Creditor which has not voted in favor of or against such setoff within three
business days of receiving

 

Exh. A-13



--------------------------------------------------------------------------------

Exhibit 10.2

 

notice from another Creditor of its intent to setoff will be deemed to have
voted in favor of such setoff. For the purposes of perfection any setoff rights
which may be available under applicable law, any balances held by the Collateral
Agent or any Creditor for the account of any Grantor or any other property held
or owing by the Collateral Agent or any Creditor to or for the credit or account
of any Grantor shall be deemed to be held as agent for all Creditors.

(d)           No Creditor shall take or receive a security interest in or a lien
upon any of the property or assets of any Grantor as security for the payment of
any Obligations other than liens and security interests granted to the
Collateral Agent in the Collateral pursuant to the Collateral Documents. The
existence of a common law lien on deposit accounts shall not be prohibited by
the provisions of this paragraph (d) provided that any realization on such lien
and the application of the proceeds thereof shall be subject to the provisions
of this Agreement.

(e)           Nothing contained in this Agreement shall (i) prevent any Creditor
from imposing a default rate of interest in accordance with any Senior
Indebtedness Document or prevent a Creditor from raising any defenses in any
action in which it has been made a party defendant or has been joined as a third
party, except that the Collateral Agent may direct and control any defense
directly relating to the Collateral or any one or more of the Collateral
Documents as directed by the Required Creditors, which shall be governed by the
provisions of this Agreement, or (ii) affect or impair the right any Creditor
may have under the terms and conditions governing the Obligations to accelerate
and demand repayment of such Obligations. Subject only to the express
limitations set forth in this Agreement, each Creditor retains the right to
freely exercise its rights and remedies as a general creditor of the Grantors in
accordance with applicable law and agreements with the Grantors, including
without limitation the right to file a lawsuit and obtain a judgment therein
against the Grantors and to enforce such judgment against any assets of the
Grantors other than the Collateral.

(e)           Subject to the provisions set forth in this Agreement, each
Creditor and its affiliates may (without having to account therefor to any
Creditor) own, sell, acquire and hold equity and debt securities of the Grantors
and lend money to and generally engage in any kind of business with the Grantors
(as if, in the case of U.S. Bank National Association, it was not acting as
Collateral Agent), and, subject to the provisions of this Agreement, the
Creditors and their affiliates may accept dividends, interest, principal
payments, fees and other consideration from the Grantors for services in
connection with this Agreement or otherwise without having to account for the
same to the other Creditors, provided that any such amounts which constitute
Obligations are provided for in the applicable Senior Indebtedness Documents.

7.            Accounting; Adjustments.

(a)           The Collateral Agent and each Creditor agrees to render an
accounting to any of the others of the amounts of the outstanding Obligations,
receipts of payments from the Grantors or from the Collateral and of other items
relevant to the provisions of this Agreement upon the reasonable request from
one of the others as soon as reasonably practicable after such request, giving
effect to the application of payments and collections as hereinbefore provided
in this Agreement.

 

Exh. A-14



--------------------------------------------------------------------------------

Exhibit 10.2

 

(b)           Each party hereto agrees that to the extent any payment of any
Obligations made to it hereunder is in excess of the amount due to be paid to it
hereunder, or in the event any payment of any Obligations made to any party
hereto is subsequently invalidated, declared fraudulent or preferential, set
aside or required to be paid to a trustee, receiver, or any other party under
any bankruptcy act, state or federal law, common law or equitable cause
(“Avoided Payments”), then it shall pay to the other parties hereto (or in the
case of Avoided Payments the other parties shall pay to it) such amounts so
that, after giving effect to the payments hereunder by all parties, the amounts
received by all parties are not in excess of the amounts to be paid to them
hereunder as though any payment so invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid had not been made.

8.            Notices.    Except as otherwise expressly provided herein, any
notice required or desired to be served, given or delivered hereunder shall be
in writing, and shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mails, with proper
postage prepaid, one business day after delivery to a courier for next day
delivery, upon delivery by courier or upon transmission by telecopy or similar
electronic medium (provided that a copy of any such notice sent by such
transmission is also sent by one of the other means provided hereunder within
one day after the date sent by such transmission) to the addresses set forth
below the signatures hereto, with a copy to any person or persons set forth
below such signature shown as to receive a copy, or to such other address as any
party designates to the others in the manner herein prescribed. Any party giving
notice to any other party hereunder shall also give copies of such notice to all
other parties. Any notice delivered to the Bank Agent shall be deemed to be
delivered to all of the Banks.

9.            Contesting Liens or Security Interests; No Partitioning or
Marshaling of Collateral; Contesting Obligations.

(a)           No Creditor shall contest the validity, perfection, priority or
enforceability of or seek to avoid, have declared fraudulent or have put aside
any lien or security interest granted to the Collateral Agent and each party
hereby agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests. Each
party shall also use its best efforts to notify the other parties of any change
in the location of any of the Collateral or the business operations of any
Grantor or of any change in law which would make it necessary or advisable to
file additional financing statements in another location as against any Grantor
with respect to the liens and security interests intended to be created by the
Collateral Documents, but the failure to do so shall not create a cause of
action against the party failing to give such notice or create any claim or
right on behalf of any other party to this Agreement and any third party.

(b)           Notwithstanding anything to the contrary in this Agreement or in
any Collateral Document, no Creditor shall have the right to have any of the
Collateral, or any security interest or other property being held as security
for all or any part of the Obligations by the Collateral Agent, partitioned, or
to file a complaint or institute any proceeding at law or in equity to have any
of the Collateral or any such security interest or other property partitioned,
each Creditor hereby waives any such right. The Collateral Agent and each
Creditor hereby waive any and all rights to have the Collateral, or any part
thereof, marshaled upon any foreclosure of any of the liens or security
interests securing the Obligations.

 

Exh. A-15



--------------------------------------------------------------------------------

Exhibit 10.2

 

(c)           Neither the Collateral Agent nor any Creditor shall contest the
validity or enforceability of or seek to avoid, have declared fraudulent or have
set aside any Obligations (including, without limitation, any guaranty thereof).
In the event any Obligations are invalidated, avoided, declared fraudulent or
set aside for the benefit of any Grantor, the Collateral Agent and the Creditors
agree that such Obligations shall nevertheless be considered to be outstanding
for all purposes of this Agreement.

10.            No Additional Rights for Grantors Hereunder.    Each Grantor, by
its consent hereto, acknowledges that it shall have no rights under this
Agreement. If the Collateral Agent or any Creditor shall violate the terms of
this Agreement, each Grantor agrees, by its consent hereto, that it shall not
use such violation as a defense to any enforcement by any such party against
such Grantor nor assert such violation as a counterclaim or basis for setoff or
recoupment against any such party.

11.            Bankruptcy Proceedings.  Nothing contained herein shall limit or
restrict the independent right of any Creditor to initiate an action or actions
in any bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar proceeding in its
individual capacity and to appear or be heard on any matter before the
bankruptcy or other applicable court in any such proceeding, including, without
limitation, with respect to any question concerning the post-petition usage of
Collateral and post-petition financing arrangements, provided such initiating
Creditor provides all other Creditors prior notice of the initiation of any such
action. The Collateral Agent is not entitled to initiate such actions on behalf
of any Creditor or to appear and be heard on any matter before the bankruptcy or
other applicable court in any such proceeding as the representative of any
Creditor. The Collateral Agent is not authorized in any such proceeding to enter
into any agreement for, or give any authorization or consent with respect to,
the post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Required Creditors. This Agreement
shall survive the commencement of any such bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar proceeding.

12.            Independent Credit Investigation.  Neither the Collateral Agent
nor any Creditor, nor any of its respective directors, officers, agents or
employees, shall be responsible to any of the others for the solvency or
financial condition of any Grantor or the ability of any Grantor to repay any of
the Obligations, or for the value, sufficiency, existence or ownership of any of
the Collateral, the perfection or vesting of any lien or security interest, or
the statements of any Grantor, oral or written, or for the validity, sufficiency
or enforceability of any of the Obligations, any Senior Indebtedness Document,
any Collateral Documents, any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing, or the liens or security
interests granted by the Grantors in connection therewith. Each of the
Collateral Agent and each Creditor has entered into its respective financial
agreements with the Grantors based upon its own independent investigation, and
makes no warranty or representation to the other, nor does it rely upon any
representation by any of the others, with respect to the matters identified or
referred to in this Section.

13.            Supervision of Obligations.  Except to the extent otherwise
expressly provided herein, each Creditor shall be entitled to manage, supervise,
amend and modify

 

Exh. A-16



--------------------------------------------------------------------------------

Exhibit 10.2

 

(including, without limitation, an amendment to increase the amount of such
Obligations or waive an Event of Default) the obligations of the Grantors to it
in accordance with applicable law and such Creditor’s practices in effect from
time to time without regard to the existence of any other Creditor.

14.            Turnover of Collateral.    If any Creditor acquires custody,
control or possession of any Collateral or any proceeds thereof other than
pursuant to the terms of this Agreement, such Creditor shall promptly cause such
Collateral or the proceeds of such Collateral to be delivered to or put in the
custody, possession or control of the Collateral Agent for disposition and
distribution in accordance with the provisions of Section 5 of this Agreement.
Until such time as such Creditor shall have complied with the provisions of the
immediately preceding sentence, such Creditor shall be deemed to hold such
Collateral and the proceeds thereof in trust for the parties entitled thereto
under this Agreement.

15.            Options to Purchase.

(a)           After the occurrence of a Purchase Option Trigger Event (as
defined below), each Bank shall have the option to purchase all (but not less
than all) of the outstanding Obligations owed to the Noteholders at a purchase
price equal to 100% of the amount of such Obligations on the date of purchase
(including all interest thereon to the date of purchase), plus an amount equal
to the Yield-Maintenance Amount which would be payable under the applicable Note
Purchase Agreement if the Senior Notes were prepaid pursuant to the optional
prepayment provisions of the applicable Note Purchase Agreement on such date of
purchase.

(b)           After the occurrence of a Purchase Option Trigger Event, each
Noteholder shall have the option to purchase all (but not less than all) of the
outstanding Obligations owed to the Banks at a purchase price equal to 100% of
the amount thereof on the date of purchase (including all interest thereon to
the date of purchase).

(c)           Any Creditor desiring to exercise its option to purchase under
this Section 15 may do so by giving notice to the Creditors whose Obligations
are to be purchased. The closing of the purchase and sale shall take place on
the fifth business day after such notice is given. At the closing, the buyer
will pay the sellers the purchase price of the Obligations being purchased
except that, with respect to the purchase of exposures in respect of outstanding
but undrawn Letters of Credit, the purchase shall be a risk participation
therein payable at the same time as the related Letters of Credit are drawn.
Payment of such purchase price shall be made in the same manner as specified in
the applicable Senior Indebtedness Documents. Any notice of exercise of any such
option to purchase shall be irrevocable. In the event more than one notice of
exercise of an option to purchase under this Section 15 is given, only the
notice first given shall be effective and the other notices given shall be
ineffective.

(d)           For the purposes of this Section 15, a “Purchase Option Trigger
Event” shall occur when (i) an Event of Default has occurred and is continuing,
(ii) any Creditor has notified the Collateral Agent and each other Creditor of
its desire to direct the Collateral Agent to take action hereunder, and
(iii) within 60 days after the notice specified in clause (ii), the Required
Creditors shall not have authorized the Collateral Agent to take such action and
the

 

Exh. A-17



--------------------------------------------------------------------------------

Exhibit 10.2

 

Creditor giving such notice shall not have withdrawn such notice by notice given
to the Collateral Agent and the other Creditors.

16.          Amendment.    This Agreement and the provisions hereof may be
amended, modified or waived only by a writing signed by the Collateral Agent,
the Bank Agent, on its behalf and on behalf of the Banks, and each of the
Noteholders.

17.          Successors and Assigns.    This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each of the
parties hereto, including subsequent holders of the Obligations and persons
subsequently becoming parties to the Senior Indebtedness Documents as Creditors;
provided that (a) neither the Collateral Agent nor any Creditor shall assign or
transfer any interest in any Obligations or permit such person to become such a
party to the applicable Senior Indebtedness Documents unless such transfer or
assignment is made subject to this Agreement and such transferee, assignee or
person assumes the obligations of the transferor or assignor or the obligations
of a Creditor, as the case may be, hereunder from and after the time of such
transfer or assignment or the time such person becomes a party to the applicable
Senior Indebtedness Documents, as the case may be, and (b) the appointment of
any replacement Collateral Agent shall be subject to the provisions of Section 2
of this Agreement.

18.          Limitation Relative to Other Agreements.    Nothing contained in
this Agreement is intended to impair (a) as between the Noteholders and the
Grantors, the rights of the Noteholders and the obligations of the Grantors
under the Note Purchase Agreements and the Senior Notes, or (b) as between the
Bank Agent, the Banks and the Grantors, the rights of the Bank Agent and the
Banks and the obligations of the Grantors under the Bank Credit Agreement and
the agreements, documents and instruments delivered in connection therewith.

19.          Counterparts.    This Agreement may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one and the same instrument. In proving this Agreement, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought. Any facsimile copy of a
signature hereto shall have the same effect as the original thereof.

20.          Governing Law.    THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATIONS, ENFORCEABILITY AND EFFECT BY THE INTERNAL LAWS (AS OPPOSED TO
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.

21.          Confirmations and Agreements.

(i)           The Bank Agent confirms that the Banks have approved this
Agreement as of the date hereof.

(ii)          Each party subject hereto agrees that it will not, and will use
commercially reasonable efforts to cause its agents, employees, officers,
directors, shareholders, partners, and its representatives associated with or
acting on its behalf (collectively, the “Representatives”), and its
sub-contractors, if any, not to, directly or indirectly through a third-party
intermediary, in

 

Exh. A-18



--------------------------------------------------------------------------------

Exhibit 10.2

 

connection with this Agreement and the transactions resulting herefrom, offer,
pay, promise to pay, or authorize the giving of money or anything of value to
any Government Official (as defined below) for the purpose of inducing such
Government Official to use his or her influence or position with the government
or instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business for, directing business to, or securing an improper advantage for such
party.

(b)           Each party subject hereto will, and will use commercially
reasonable efforts to cause its Representatives and sub-contractors, if any, to
maintain books and records that accurately reflect any payment of money or thing
of value to a Government Official, directly or indirectly, in connection with
any matter relating to this Agreement.

(c)           The term “Government Official” includes any employee, agent or
representative of a non-US government, and any non-US political party, party
official or candidate. Government Official may also include royalty, non-US
legislators, representatives of non-US state-owned enterprises, employees of
public international organizations (including but not limited to the United
Nations, International Monetary Fund, World Bank and other international
agencies and organizations), and employees and officers of foreign embassies or
trade organizations having offices in the US, regardless of rank or position,
and any individuals acting on behalf of a Government Official.

(d)           On any date on which the Obligations or any other amounts need to
be determined, the Collateral Agent shall use the rate of exchange specified in
Section 5.6 of the Bank Credit Agreement to determine the U.S. Dollar equivalent
of any foreign currency (if any) in which such Obligations or other amounts are
denominated, and such U.S. Dollar equivalent shall be used for purposes of
determining that portion of the Obligations or such other amounts denominated in
the applicable foreign currencies on such date.

The remainder of this page is intentionally blank.

 

Exh. A-19



--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

U.S. BANK NATIONAL ASSOCIATION

as Bank Agent and Collateral Agent

By:

 

 

Name:

 

 

Title:

 

 

Notice information:

800 Nicollet Mall

Mail Code BC-MN-HO3P

Minneapolis, MN 55402

Attention: Michael J. Staloch

Telephone: (612) 303-3050

Fax: (612) 303-2265

E-mail: Michael.Staloch@usbank.com

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as a Noteholder

By:

 

 

 

Vice President

Notice information:

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

180 N. Stetson Avenue

Chicago, IL 60601

Attention: Managing Director

 

Exh. A-20



--------------------------------------------------------------------------------

Exhibit 10.2

 

GIBRALTAR LIFE INSURANCE CO., LTD.,

as a Noteholder

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD., as a Noteholder

By:  

Prudential Investment Management

(Japan), Inc., as Investment Manager

By:  

Prudential Investment Management, Inc.,

as Sub-Adviser

By:

 

 

  Vice President

Notice information:

Pruco Life Insurance Company

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

180 N. Stetson Avenue

Chicago, IL 60601

Attention: Managing Director

 

Exh. A-21



--------------------------------------------------------------------------------

Exhibit 10.2

 

FORETHOUGHT LIFE INSURANCE COMPANY, as a Noteholder

 

RGA REINSURANCE COMPANY,

as a Noteholder

 

MTL INSURANCE COMPANY,

as a Noteholder

 

ZURICH AMERICAN INSURANCE COMPANY, as a Noteholder

 

By:

 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:        

 

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:

 

 

 

Vice President

Notice information:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

180 N. Stetson Avenue

Chicago, IL 60601

 

Attention: Managing Director

 

Exh. A-22



--------------------------------------------------------------------------------

Exhibit 10.2

 

EXHIBIT A

LIST OF COLLATERAL DOCUMENTS

Pledge Agreement, dated as of May 23, 2011, made by Graco Inc.

 

Exh. A-23



--------------------------------------------------------------------------------

Exhibit 10.2

 

ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT

TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

Each of the undersigned, a Grantor described in the Intercreditor and Collateral
Agency Agreement set forth above, acknowledges and, to the extent required,
consents to the terms and conditions of the Intercreditor and Collateral Agency
Agreement. Each of the undersigned Grantors does hereby further acknowledge and
agree to its agreements under Sections 2(i), 5(c) and 10 of the Intercreditor
and Collateral Agency Agreement and acknowledges and agrees that it is not a
third-party beneficiary of, nor has any rights under, the Intercreditor and
Collateral Agency Agreement. Each of the undersigned confirms that the
signatories to this Acknowledgment of and Consent and Agreement to Intercreditor
and Collateral Agency Agreement constitute all of the Grantors in existence as
of the date hereof.

This Acknowledgment of and Consent and Agreement to Intercreditor and Collateral
Agency Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one of the same instrument. In proving this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.

The remainder of this page is intentionally blank.

 

Exh. A-24



--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, each party below has caused this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement to be
executed by its duly authorized officer as of May 23, 2011.

 

GRACO INC.

GRACO HOLDINGS INC.

GRACO MINNESOTA INC.

GRACO OHIO INC.

By:

 

 

Name:

 

James A. Graner

Title:

 

CFO & Treasurer

 

Exh. A-25



--------------------------------------------------------------------------------

Exhibit 10.2

 

Exhibit B

FORM OF PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of May 23, 2011, is made and
given by GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) to U.S. BANK NATIONAL ASSOCIATION as Collateral Agent
(in such capacity, and together with any successors in such capacity, the
“Secured Party”) for the banks (the “Banks”) from time to time party to the
Credit Agreement defined below and the noteholders (the “Noteholders” and
collectively with the Banks, the “Creditors”) from time to time holding notes
issued under the Note Purchase Agreements defined below.

RECITALS

A.            Graco Inc., a Minnesota corporation (the “Borrower”), the
Borrowing Subsidiaries from time to time party thereto, the Banks (as named
therein from time to time) and U.S. Bank National Association, as Agent, have
entered into a Credit Agreement dated as of May 23, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which the Banks have agreed to extend to the
Borrower certain credit accommodations, including loan and letter of credit
facilities.

B.            The Borrower and the Noteholders named in the Purchaser Schedule
attached thereto have entered into a Note Agreement dated as of March 11, 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “March 11, 2011 Note Purchase Agreement”).

C.            It is contemplated that the Borrower will enter into a Note
Agreement with one or more affiliates of The Prudential Insurance Company of
America as Noteholders named in the Purchaser Schedule attached thereto (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Additional Note Purchase Agreement”, together with the March 2011
Note Agreement, the “Note Purchase Agreements”, and together with the Credit
Agreement and the agreements, documents and instruments delivered in connection
with any or all of the foregoing (as each may be amended, restated, supplemented
or otherwise modified from time to time), the “Senior Indebtedness Documents”).

D.            The Agent, the Secured Party and the Noteholders have entered into
an Intercreditor and Collateral Agency Agreement dated as of May 6, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), pursuant to which the Secured Party has
been appointed Collateral Agent.

E.            The Pledgor is the owner of the stock or other ownership or
membership interests (the “Pledged Interests”) described in Schedule I hereto
issued by the issuers named thereon. The Pledgor may own stock or other
ownership or membership interests in such issuers in excess of the percentage
set forth on Schedule I, but the term “Pledged Interests” shall be limited to
the percentage of stock or other ownership or membership interest listed on
Schedule I, and all assets described in Sections 2(b) and (c) hereof consistent
therewith.



--------------------------------------------------------------------------------

Exhibit 10.2

 

F.             It is a term and condition of the Senior Indebtedness Documents
that Pledgor enter into this Agreement and grant the security interests and
pledges provided herein.

G.            The Pledgor finds it advantageous, desirable and in the best
interests of the Pledgor to comply with the requirement that this Agreement be
executed and delivered to the Secured Party.

H.            The relative rights and priorities of the Creditors in respect of
the Collateral (as defined below) are governed by the Intercreditor Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Creditors to continue to extend credit accommodations to the Borrower, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party (on behalf of the Creditors) as follows:

Section 1.              Defined Terms.    As used in this Agreement, the
following terms shall have the meanings indicated:

“Collateral” shall have the meaning given to such term in Section 2.

“Event of Default” shall have the meaning given to such term in the
Intercreditor Agreement.

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

“Permitted Lien” shall have the meaning given to such term in Section 4(a).

“Pledged Interests” shall have the meaning given to such term in the Recitals.

“Secured Obligations” shall mean all of the “Obligations” under and as defined
in the Credit Agreement and all of the obligations owing to the Noteholders
under the Note Purchase Agreements, including, without limitation, all of the
“Obligations” under and as defined in the Intercreditor Agreement.

“Security Interest” shall have the meaning given to such term in Section 2.

(a)        Terms Defined in Uniform Commercial Code. All other terms used in
this Agreement that are not specifically defined herein or the definitions of
which are not incorporated herein by reference shall have the meaning assigned
to such terms in Article 9 of the Uniform Commercial Code as adopted in the
State of Minnesota.

 

Exh. B-2



--------------------------------------------------------------------------------

Exhibit 10.2

 

(b)        Singular/Plural, Etc.    Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular, the
singular, the plural and “or” has the inclusive meaning represented by the
phrase “and/or.” The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The words “hereof,” “herein,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. References to
Sections are references to Sections in this Agreement unless otherwise provided.

Section 2.              Pledge.     As security for the payment and performance
of all of the Secured Obligations, the Pledgor hereby pledges to the Secured
Party for the benefit of the Secured Party and the Creditors and grants to the
Secured Party for the benefit of the Secured Party and the Creditors a security
interest (the “Security Interest”) in the following, including any securities
account containing a securities entitlement with respect to the following (the
“Collateral”):

(a)        The Pledged Interests and the certificates representing the Pledged
Interests, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Interests.

(b)        All additional shares of stock or ownership or membership interests
of any issuer of the Pledged Interests from time to time acquired by the Pledgor
in any manner in exchange for, as a dividend on, as a result of stock splits or
combinations or otherwise in connection with the initial Pledged Interests, and
the certificates representing such additional shares of stock or ownership or
membership interests, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares of stock or ownership or membership
interests.

(c)        All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).

Section 3.              Delivery of Collateral.    All certificates and
instruments representing or evidencing the Pledged Interests shall be delivered
to the Secured Party contemporaneously with the execution of this Agreement. All
certificates and instruments representing or evidencing Collateral received by
the Pledgor after the execution of this Agreement shall be delivered to the
Secured Party promptly upon the Pledgor’s receipt thereof. All such certificates
and instruments shall be held by or on behalf of the Secured Party pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. With respect
to all Pledged Interests consisting of uncertificated securities, book-entry
securities or securities entitlements, the Pledgor shall either (a) execute and
deliver, and cause any necessary issuers or securities intermediaries to execute
and deliver, control agreements in form and substance reasonably satisfactory to
the Secured Party covering such Pledged Interests, or (b) cause such Pledged
Interests to be transferred into the name of the Secured Party. The Secured
Party shall have the right at any time, when an Event of Default has occurred
and is continuing, to cause any or all of the Collateral to be transferred of
record into the name of the Secured Party or its nominee for the benefit of the
Creditors (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates representing or evidencing Collateral for certificates of
smaller or larger denominations. If the Collateral is in the possession of a
bailee,

 

Exh. B-3



--------------------------------------------------------------------------------

Exhibit 10.2

 

the Pledgor will join with the Secured Party in notifying the bailee of the
interest of the Secured Party and in obtaining from the bailee an acknowledgment
that it hold the Collateral for the benefit of the Secured Party.

Section 4.              Certain Warranties and Covenants.    The Pledgor makes
the following warranties and covenants:

(a)        The Pledgor has title to the Pledged Interests and will have title to
each other item of Collateral hereafter acquired, free of all Liens except the
Security Interest and liens permitted by the Senior Indebtedness Documents or
that arise by operation of law (“Permitted Liens”). As of the date of this
Agreement, the Pledgor is unaware of the existence of any such liens arising by
operation of law.

(b)        The Pledgor has full corporate power and authority to execute this
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.

(c)        No financing statement covering all or any part of the Collateral is
on file in any public office (except for any financing statements filed by the
Secured Party or as permitted by the Intercreditor Agreement).

(d)        The Pledged Interests have been duly authorized and validly issued by
the issuer thereof and are fully paid and non-assessable. The certificates
representing the Pledged Interests are genuine.

(e)        The Pledged Interests constitute the percentage of the issued and
outstanding member interests of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated).

Section 5.              Further Assurances.     The Pledgor agrees that at any
time and from time to time, at the expense of the Pledgor, the Pledgor will
promptly execute and deliver all further instruments and documents, and take all
further action that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral (but any failure to request or assure that the Pledgor
execute and deliver such instruments or documents or to take such action shall
not affect or impair the validity, sufficiency or enforceability of this
Agreement and the Security Interest, regardless of whether any such item was or
was not executed and delivered or action taken in a similar context or on a
prior occasion).

Section 6.              Voting Rights; Dividends; Etc.

(a)        Subject to paragraph (d) of this Section 6, the Pledgor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Interests or any other stock or
member interests that becomes part of the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the other Senior
Indebtedness Documents.

 

Exh. B-4



--------------------------------------------------------------------------------

Exhibit 10.2

 

(b)        Subject to paragraph (e) of this Section 6 and Section 3 hereof, the
Pledgor shall be entitled to receive, retain, and use in any manner not
prohibited by the Senior Indebtedness Documents any and all interest and
dividends paid in respect of the Collateral.

(c)        The Secured Party shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 6(a) hereof and to receive the dividends and interest that it is
authorized to receive and retain pursuant to Section 6(b) hereof.

(d)        Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the right in its sole discretion, and the
Pledgor shall execute and deliver all such proxies and other instruments as may
be necessary or appropriate to give effect to such right, to terminate all
rights of the Pledgor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 6(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Collateral unless and until the Secured Party has
given written notice to the Pledgor that any further exercise of such voting
rights by the Pledgor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Collateral in the Secured Party’s name
nor the exercise of any voting rights with respect thereto shall be deemed to
constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Secured Obligations or any part thereof.

(e)        Upon the occurrence and during the continuance of any Event of
Default following written notice from the Secured Party to the Pledgor of
revocation of the Pledgor’s rights under Section 6(b) hereof (provided that no
such notice shall be required in the case of an Event of Default under
Section 10.1(e) or (f) of the Credit Agreement or Section 7A(viii), (ix) or
(x) of the Note Purchase Agreements):

(i)        all rights of the Pledgor to receive the dividends and interest that
it would otherwise be authorized to receive and retain pursuant to Section 6(b)
hereof shall cease, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to receive and hold such
dividends as Collateral, and

(ii)        all payments of interest and dividends that are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(e) shall
be received in trust for the benefit of the Secured Party, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the Secured
Party as Collateral in the same form as so received (with any necessary
endorsement).

 

Exh. B-5



--------------------------------------------------------------------------------

Exhibit 10.2

 

Section 7.            Transfers and Other Liens; Additional Member Interests.

(a)        Except as may be permitted by the Senior Indebtedness Documents, the
Pledgor agrees that it will not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral, or (ii) create or permit to exist any Lien, upon or with respect
to any of the Collateral other than Permitted Liens to the extent that the
holder thereof shall not be seeking enforcement thereof in any way.

(b)        The Pledgor agrees that it will (i) cause each issuer of the Pledged
Interests not to issue any additional stock or member interests that would cause
the percentage of all such stock or membership interest represented by the
Pledged Interests to be less than such percentage as of the date of this
Agreement, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or member
interests or other securities of each issuer of the Pledged Interests issued to
or received by the Pledgor, provided, that at no time shall the Pledged
Interests be required to exceed, on a percentage basis, 65% of all outstanding
stock or membership interest of any issuer.

Section 8.            Secured Party Appointed Attorney-in-Fact.  As additional
security for the Secured Obligations, the Pledgor hereby irrevocably appoints
the Secured Party the Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise,
from time to time in the Secured Party’s good-faith discretion, to take any
action and to execute any instrument that the Secured Party may reasonably
believe necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of the Pledgor under Section 6 hereof), in a manner
consistent with the terms hereof, including, without limitation, to receive,
indorse and collect all instruments made payable to the Pledgor representing any
dividend or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same.

Section 9.            Secured Party May Perform.  The Pledgor hereby authorizes
the Secured Party to file financing statements with respect to the Collateral.
The Pledgor irrevocably waives any right to notice of any such filing. If the
Pledgor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Secured Party incurred in connection therewith shall be payable
by the Pledgor under Section 13 hereof.

Section 10.          The Secured Party’s Duties.  The powers conferred on the
Secured Party hereunder are solely to protect its and the Creditors’ interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. The Secured Party shall be deemed to have exercised reasonable care in
the safekeeping of any Collateral in its possession if such Collateral is
accorded treatment substantially equal to the safekeeping which the Secured
Party accords its own property of like kind. Except for the safekeeping of any
Collateral in its possession and the accounting for monies and for other
properties actually received by it hereunder, neither the Secured Party nor any
Creditor shall have any duty, as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Secured Party or
any

 

Exh. B-6



--------------------------------------------------------------------------------

Exhibit 10.2

 

Creditor has or is deemed to have knowledge of such matters, or as to the taking
of any necessary steps to preserve rights against any Persons or any other
rights pertaining to any Collateral. The Secured Party will take action in the
nature of exchanges, conversions, redemption, tenders and the like requested in
writing by the Pledgor with respect to any of the Collateral in the Secured
Party’s possession if the Secured Party in its reasonable judgment determines
that such action will not impair the Security Interest or the value of the
Collateral, but a failure of the Secured Party to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care.

Section 11.            Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

(a)        The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under Article 9
of the Uniform Commercial Code as adopted in the State of Minnesota (the “Code”)
in effect at that time, and may, without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker’s board or at any of the Secured Party’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Secured Party may reasonably believe are commercially reasonable.
The Secured Party agrees to give at least ten days’ prior notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made, and the Pledgor agrees that such notice shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Pledgor hereby
waives all requirements of law, if any, relating to the marshalling of assets
which would be applicable in connection with the enforcement by the Secured
Party of its remedies hereunder, absent this waiver. The Secured Party may
disclaim warranties of title and possession and the like.

(b)        The Secured Party may notify any Person obligated on any of the
Collateral that the same has been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Pledgor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party’s
name or in the Pledgor’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.

(c)        Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Secured Party, be held by the Secured Party as collateral for,
or then or at any time thereafter be applied in whole or in part by the

 

Exh. B-7



--------------------------------------------------------------------------------

Exhibit 10.2

 

Secured Party against, all or any part of the Secured Obligations (including any
expenses of the Secured Party payable pursuant to Section 13 hereof).

Section 12.            Waiver of Certain Claims. The Pledgor acknowledges that
because of present or future circumstances, a question may arise under the
Securities Act of 1933, as from time to time amended (the “Securities Act”),
with respect to any disposition of the Collateral permitted hereunder. The
Pledgor understands that compliance with the Securities Act may very strictly
limit the course of conduct of the Secured Party if the Secured Party were to
attempt to dispose of all or any portion of the Collateral and may also limit
the extent to which or the manner in which any subsequent transferee of the
Collateral or any portion thereof may dispose of the same. There may be other
legal restrictions or limitations affecting the Secured Party in any attempt to
dispose of all or any portion of the Collateral under the applicable Blue Sky or
other securities laws or similar laws analogous in purpose or effect. The
Secured Party may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such Collateral for their own account for investment only and not to
engage in a distribution or resale thereof. The Pledgor agrees that the Secured
Party shall not incur any liability, and any liability of the Pledgor for any
deficiency shall not be impaired, as a result of the sale of the Collateral or
any portion thereof at any such private sale in a manner that the Secured Party
reasonably believes is commercially reasonable (within the meaning of
Section 9-627 of the Uniform Commercial Code as adopted in the State of
Minnesota). The Pledgor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at such sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Secured Party shall accept the first offer received and does not
offer any portion of the Collateral to more than one possible purchaser. The
Pledgor further agrees that the Secured Party has no obligation to delay sale of
any Collateral for the period of time necessary to permit the issuer of such
Collateral to qualify or register such Collateral for public sale under the
Securities Act, applicable Blue Sky laws and other applicable state and federal
securities laws, even if said issuer would agree to do so. Without limiting the
generality of the foregoing, the provisions of this Section would apply if, for
example, the Secured Party were to place all or any portion of the Collateral
for private placement by an investment banking firm, or if such investment
banking firm purchased all or any portion of the Collateral for its own account,
or if the Secured Party placed all or any portion of the Collateral privately
with a purchaser or purchasers.

Section 13.            Costs and Expenses; Indemnity. The Pledgor will pay or
reimburse the Secured Party on demand for all reasonable out-of-pocket expenses
(including in each case all filing and recording fees and taxes and all
reasonable fees and expenses of counsel and of any experts and agents) incurred
by the Secured Party in connection with the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement, and all such costs and expenses shall be part of the Secured
Obligations secured by the Security Interest. The Pledgor shall indemnify and
hold the Secured Party and each Creditor harmless from and against any and all
claims, losses and liabilities (including reasonable attorneys’ fees) growing
out of or resulting from this Agreement (including enforcement of this
Agreement) or the Secured Party’s actions pursuant hereto, except claims, losses
or liabilities resulting from the Secured Party’s gross negligence or willful
misconduct as determined by a final judgment of a court of

 

Exh. B-8



--------------------------------------------------------------------------------

Exhibit 10.2

 

competent jurisdiction. Any liability of the Pledgor to indemnify and hold the
Secured Party and each Creditor harmless pursuant to the preceding sentence
shall be part of the Secured Obligations secured by the Security Interest. The
obligations of the Pledgor under this Section shall survive any termination of
this Agreement.

Section 14.            Waivers and Amendments; Remedies.    This Agreement can
be waived, modified, amended, terminated or discharged, and the Security
Interest can be released, only explicitly in a writing signed by the Secured
Party and the Pledgor. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights and remedies
available to the Secured Party. All rights and remedies of the Secured Party
shall be cumulative and may be exercised singly in any order or sequence, or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other.

Section 15.            Notices.    Any notice or other communication to any
party in connection with this Agreement shall be sent as provided in the
Intercreditor Agreement.

Section 16.            Pledgor Acknowledgments.    The Pledgor hereby
acknowledges that (a) the Pledgor has been advised by counsel in the
negotiation, execution and delivery of this Agreement, (b) the Secured Party has
no fiduciary relationship to the Pledgor, the relationship being solely that of
debtor and creditor, and (c) no joint venture exists between the Pledgor and the
Secured Party.

Section 17.            Continuing Security Interest; Assignments under Credit
Agreement.    This Agreement shall create a continuing security interest in the
Collateral and shall (a) subject to release by the Secured Party as provided in
Section 13.16 of the Credit Agreement and Section 11V of the Note Purchase
Agreements, remain in full force and effect until Termination Conditions (as
defined in and determined under the Credit Agreement) and conditions for
termination under the Note Purchase Agreements exist, (b) be binding upon the
Pledgor, its successors and assigns, and (c) inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of, and be enforceable
by, the Secured Party and its successors and permitted transferees and assigns.
Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Senior Indebtedness Documents to any other Person to the
extent and in the manner provided in the Senior Indebtedness Documents, and may
similarly transfer all or any portion of its rights under this Agreement to such
Persons.

Section 18.            Termination of Security Interest.    At such time as
Termination Conditions (as defined in and determined under the Credit Agreement)
and conditions for termination under the Note Purchase Agreements exist, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination, the Secured
Party will return to the Pledgor such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination. Any reversion or return of the Collateral upon
termination of this Agreement and any instruments of transfer or termination
shall be at the expense of the Pledgor and shall be without warranty by, or
recourse on, the

 

Exh. B-9



--------------------------------------------------------------------------------

Exhibit 10.2

 

Secured Party. As used in this Section, “Pledgor” includes any assigns of
Pledgor, any Person holding a subordinate security interest in any part of the
Collateral or whoever else may be lawfully entitled to any part of the
Collateral.

Section 19.            Governing Law and Construction.    THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF MINNESOTA; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO
CONFLICT OF LAWS PRINCIPLES OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF MINNESOTA. Whenever possible,
each provision of this Agreement and any other statement, instrument or
transaction contemplated hereby or relating hereto shall be interpreted in such
manner as to be effective and valid under such applicable law, but, if any
provision of this Agreement or any other statement, instrument or transaction
contemplated hereby or relating hereto shall be held to be prohibited or invalid
under such applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement or any other
statement, instrument or transaction contemplated hereby or relating hereto.

Section 20.            Consent to Jurisdiction.    AT THE OPTION OF THE SECURED
PARTY, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE PLEDGOR CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 21.            Waiver of Jury Trial.    EACH OF THE PLEDGOR AND THE
SECURED PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Exh. B-10



--------------------------------------------------------------------------------

Exhibit 10.2

 

Section 22.            Counterparts.    This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or by e-mail transmission of a PDF or similar
copy shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart
signature page to this Agreement by facsimile or by e-mail transmission shall
also deliver an original executed counterpart of this Agreement, but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.

Section 23.            General.    All representations and warranties contained
in this Agreement or in any other agreement between the Pledgor and the Secured
Party shall survive the execution, delivery and performance of this Agreement
and the creation and payment of the Secured Obligations. The Pledgor waives
notice of the acceptance of this Agreement by the Secured Party. Captions in
this Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

Section 24.            Collateral Agent.    U.S. Bank National Association, in
its capacity as Secured Party, has been appointed collateral agent for the
Creditors hereunder pursuant to the Intercreditor Agreement. It is expressly
understood and agreed by the parties to this Agreement that any authority
conferred upon the Secured Party hereunder is subject to the terms of the
delegation of authority made by the Creditors to the Secured Party pursuant to
the Intercreditor Agreement, and that the Secured Party has agreed to act (and
any successor Secured Party shall act) as such hereunder only on the express
conditions contained in such Section 2. Any successor Secured Party appointed
pursuant to the Intercreditor Agreement shall be entitled to all the rights,
interests and benefits of the Secured Party hereunder. For the avoidance of
doubt, each Pledgor hereby acknowledges and agrees that it is not a third-party
beneficiary of, nor has any rights under, the Intercreditor Agreement. If the
Secured Party or any Creditor shall violate the terms of the Intercreditor
Agreement, each Pledgor agrees, by its execution and delivery hereof, that it
shall not use such violation as a defense to any enforcement by any such party
against such Pledgor nor assert such violation as a counterclaim or basis for
setoff or recoupment against any such party. No such violation shall limit or
impair the rights of the Secured Party or any Creditor hereunder.

(signature page follows)

 

Exh. B-11



--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

PLEDGOR:

GRACO INC.

By:

 

 

 

 James A. Graner

 

 Chief Financial Officer and Treasurer

Address for Pledgor:

88 11th Avenue N.E.

Minneapolis, MN 55413

Attention: Timothy Stoffel, Corporate Tax Director

Telephone: (612) 623-        

Fax: (612)         -        

and

Attention: Karen Gallivan

Telephone: (612) 623-6604

Fax: (612) 623-6944

 

Accepted:

 

U.S. BANK NATIONAL ASSOCIATION,

Secured Party

By:

 

 

Title:

 

 

Address for Secured Party:

800 Nicollet Mall

Mail Code BC-MN-H03P

Minneapolis, MN 55402

Fax Number: (612) 303-2265

 

Signature page to Pledge Agreement



--------------------------------------------------------------------------------

Exhibit 10.2

 

SCHEDULE I

TO

PLEDGE AGREEMENT

GRACO INC.

PLEDGED INTERESTS

 

Issuer:

  

Graco K.K.

Jurisdiction of Organization:

  

Japan

Type of Interest:

  

Common Stock

Percentage Ownership:

  

65.00%

Certificate No(s).:

  

2B-001 through 2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034

Number of Units/Shares:

  

429,000

Issuer:

  

Graco Korea Inc.

Jurisdiction of Organization:

  

Korea

Type of Interest:

  

Common Stock

Percentage Ownership:

  

65.00%

Certificate No(s).:

  

10,000-1 through 10,000-8; 1000-01; 100-1 through 100-5

Number of Units/Shares:

  

81,500

Issuer:

  

Graco N.V.

Jurisdiction of Organization:

  

Belgium

Type of Interest:

  

Uncertificated Common Stock

Percentage Ownership:

  

65.00%

Certificate No(s).:

  

N/A

Number of Units/Shares:

  

655,301

 

Signature page to Pledge Agreement